Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of April 4, 2014 (this “Agreement”), by and
between MELA Sciences, Inc., a Delaware corporation (the “Company”), and Robert
W. Cook, an individual (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Employee, and Employee wishes to be
employed by the Company, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
as follows:

1. Term. Employee’s employment hereunder shall commence on April 14, 2014 (the
Effective Date”) and end on the third (3rd) anniversary of the Effective Date
(the “Initial Term”, and together with any successive terms, the “Term”);
provided that upon expiration of the Term Employee’s employment with the Company
hereunder shall be extended for successive one-year periods unless either party
provides written notice to the other party at least forty five (45) days prior
to the end of the then current Term, of its election to terminate this Agreement
at the end of such then current Term.

2. Duties and Services. Employee agrees to serve the Company as its Chief
Financial Officer, reporting to the Company’s Chief Executive Officer (the
“CEO”). Employee shall have the normal duties, responsibilities, functions and
authority as provided in the Company’s bylaws and as customarily exercised by
the chief financial officer of a company of similar size and nature as the
Company, subject to the power and authority of the CEO and/or the Company’s
Board of Directors (the “Board”) to expand, limit or otherwise change such
duties, responsibilities, functions and authority of Employee. Employee agrees
to devote his full and entire business time, attention, skill and efforts to
perform services for the Company and to faithfully and diligently discharge and
fulfill his duties hereunder to the best of his abilities and to the reasonable
satisfaction of the CEO. During the Term Employee shall not, directly or
indirectly, as owner, partner, joint venture, stockholder, employee, corporate
officer or director, engage or become financially interested in, or be concerned
with any other business activities, duties or pursuits except with the prior
written consent of the Board. Employee shall perform his duties hereunder at the
Company’s principal offices, currently located in Irvington, New York, with
travel to such other places and at such times as the needs of the Company may
from time-to-time dictate or be desirable.

3. Compensation.

(a) Employee shall be entitled to receive a one-time signing bonus of $15,000
(the “Signing Bonus”), payable in accordance with the Company’s payroll
practices and policies and subject to applicable withholding of income taxes,
social security taxes and other such other payroll deductions as are required by
law or applicable employee benefit programs.

(b) During the term of this Agreement, the Company agrees to pay or cause to be
paid to Employee, and Employee agrees to accept, a salary for all of Employee’s
services at the rate of $250,000 per annum (the “Base Salary”), payable in
accordance with the Company’s payroll practices and policies in effect from time
to time and subject to applicable withholding of income taxes, social security
taxes and other such other payroll deductions as are required by law or
applicable employee benefit programs.



--------------------------------------------------------------------------------

(c) With respect to each fiscal year of the Company during the continued
full-time employment of Employee hereunder, Employee will be eligible to receive
an annual cash bonus of up $100,000 (a “Cash Bonus”) based on the achievement of
certain performance-based targets and other objectives as may be established by
the Board based on annual Company budgets approved by the Board from time to
time. The terms of Employee’s Cash Bonus opportunity for each fiscal year shall
be separately communicated to Employee by the CEO prior to the commencement of
such fiscal year. Any Cash Bonus allocable to Employee hereunder shall be earned
by Employee if and only if Employee remains actively employed on a full-time
basis with the Company and is otherwise in compliance with Employee’s
obligations under this Agreement through the end of the fiscal year to which
such Cash Bonus relates. Any Cash Bonus awarded to Employee hereunder will be
payable following the end of such fiscal year to which it relates in accordance
with the Company’s customary practices for annual bonus payments.
Notwithstanding anything to the contrary in this Agreement, any Cash Bonus
payable to Employee shall be reduced by the amount of the Signing Bonus until
the aggregate amount of such reduction(s) equals the amount of the Signing
Bonus.

(d) In addition to Employee’s Base Salary and any Cash Bonus which may be earned
and payable hereunder, Employee shall be granted incentive stock options subject
to the Company’s customary Incentive Stock Option Agreement under one or more of
the Company’s stock incentive plans to purchase up to five hundred thousand
(500,000) shares of the Company’s common stock, subject to the following vesting
schedule:

(i) incentive stock options to purchase up to three hundred thousand
(300,000) shares of the Company’s common stock to vest in three equal
installments on the first, second and third anniversaries of the Effective Date
of this Agreement; provided, however, that vesting shall accelerate and the
right to purchase all such shares shall vest in full at such time as there is a
Change in Control (as defined in Section 5(d) hereof) of the Company;

(ii) incentive stock options to purchase up to fifty thousand (50,000) shares of
the Company’s common stock to vest upon the date on which the Company achieves
the financial metrics set forth in the budget approved by the Board for the last
six months of fiscal year 2014; provided, however, that vesting shall accelerate
and the right to purchase all such shares shall vest in full at such time as
there is a Change in Control (as defined in Section 5(d) hereof) of the Company
in which the value of the Company’s Common Stock is at least $2.00 (as such
amount may be adjusted to reflect stock splits, reclassifications and other
similar organic changes affecting the stock);

(iii) incentive stock options to purchase up to seventy-five thousand
(75,000) shares of the Company’s common stock to vest upon the date on which the
Company achieves the financial metrics set forth in the budget approved by the
Board for fiscal year 2015; provided, however, that vesting shall accelerate and
the right to purchase all such shares shall vest in full at such time as there
is a Change in Control (as defined in Section 5(d) hereof) of the Company in
which the value of the Company’s Common Stock is at least $2.00 (as such amount
may be adjusted to reflect stock splits, reclassifications and other similar
organic changes affecting the stock); and

(iv) incentive stock options to purchase up to seventy-five thousand
(75,000) shares of the Company’s common stock to vest upon the date on which the
Company achieves the financial metrics set forth in the budget approved by the
Board for fiscal year 2016; provided, however, that vesting shall accelerate and
the right to purchase all such shares shall vest in full at such time as there
is a Change in Control (as defined in Section 5(d) hereof) of the Company in
which the value of the Company’s Common Stock is at least $2.00 (as such amount
may be adjusted to reflect stock splits, reclassifications and other similar
organic changes affecting the stock).

 

2



--------------------------------------------------------------------------------

4. Employee Benefits; Vacation; Expenses. During the term of this Agreement:

(a) Employee shall be entitled to participate, in accordance with the terms and
conditions thereof, in any standard group benefit plans maintained generally for
employees of the Company, as the same may be in effect or amended from time to
time. The foregoing, however, shall not be construed to require the Company to
establish any such plans, or to prevent the Company from modifying or
terminating any such plans once established.

(b) Employee shall be entitled to vacation at the rate of 4 weeks per year,
taken consecutively or in segments, subject to the effective discharge of
Employee’s duties and responsibilities hereunder. Vacation time will accrue on a
monthly basis during any such year, and any accrued vacation time not taken
during the year in which it accrued shall not have a cash value and may be
rolled over to the following or any subsequent year only to the extent permitted
and in accordance with then current Company policy.

(c) The Company shall reimburse Employee for the reasonable and necessary
out-of-pocket business expenses incurred by Employee for or on behalf of the
Company in furtherance of the performance of Employee’s duties hereunder in
accordance with the Company’s policies as approved by the Board from time to
time, subject in all cases to the Company’s requirements with respect to
reporting and documentation of such expenses.

5. Termination.

(a) Notwithstanding anything to the contrary contained herein, Employee’s
employment under this Agreement, as well as Employee’s right to any Base Salary,
Cash Bonus and/or other benefits which thereafter otherwise would accrue to
Employee hereunder, shall terminate upon the earliest to occur of the following
events:

(i) The death of Employee;

(ii) The disability (as hereinafter defined) of Employee;

(iii) In the event of Employee’s voluntary decision to terminate his employment
with the Company, upon the date set forth therefor in a written notice of such
termination received by the Company from or on behalf of Employee; provided,
that the termination date shall not be sooner than two (2) weeks following the
Company’s receipt of such notice;

(iv) Upon written notice of such termination to Employee from or on behalf of
the Company or the Board (or at such later date specified therein) if: (A) there
shall be “Cause” (as hereinafter defined) or (B) Employee shall have advised the
Company or the Board of Employee’s intention to terminate his employment with
the Company;

(v) Upon a Change of Control (as defined in Section 5(d)) of the Company unless
the new controlling person or entity of the Company’s business and/or assets
determines to maintain the Employee’s employment hereunder; or

(vi) Upon written notice of such termination to Employee from or on behalf the
Company or the Board, other than under a circumstance covered by, or when facts
exist that would comprise, any of clauses (i), (ii), (iii), (iv) or (v) of this
Section 5(a).

 

3



--------------------------------------------------------------------------------

(b) Employee shall be deemed to be under a “disability” for purposes hereof, at
the option of the Company by written notice to Employee, (i) if Employee and the
Board agree that Employee is disabled, or (ii) in the event that Employee shall
be unable to or shall fail to render and perform the services required of
Employee under this Agreement for thirty (30) consecutive days or an aggregate
of sixty (60) days in any consecutive twelve (12) month period because of
physical or mental incapacity or disability, such option to be exercisable by
the Company.

(c) For purposes of this Agreement, the term “Cause” is defined as: (i) the
commission by Employee of, or a plea by Employee of guilty or nolo contendere
with respect to, or conviction of Employee for, a felony (or any lesser included
offense or crime in exchange for withdrawal of a felony indictment or charged
crime that might result in a penalty of incarceration), a crime involving moral
turpitude, or any other offense that results in or could result in any prison
sentence; (ii) Employee’s engaging in theft, embezzlement, fraud, obtaining
funds or property under false pretenses, or similar acts of misconduct with
respect to the property of the Company or any of its employees, equityholders,
customers or suppliers, or any act of dishonesty or unethical dealing by
Employee during the course of his employment; (iii) the repeated failure by
Employee to perform his duties or responsibilities for or with respect to the
Company, or the repeated failure by Employee to comply in all material respects
with the policies or directives of the Company, in each case after failing to
cure after ten (10) days written notice by the Company of such failure; (iv) a
breach by Employee of a fiduciary responsibility owing to the Company or any of
its affiliates; (v) Employee’s failure to perform such duties as are reasonably
delegated or assigned to Employee after written notice of such failure and
failure to cure within ten (10) business days of such notice; (vi) Employee’s
misuse of alcoholic beverages, controlled substances or other narcotics, which
misuse has had or is reasonably likely to have a material adverse effect on the
business or financial affairs of the Company or the reputation of the Company;
or (vii) a breach by Employee of Section 7 of this Agreement or any other
obligation relating to non-competition, non-solicitation of employees,
customers, licensees or licensors, confidentiality, or ownership and/or rights
as to creations and/or proprietary information or property, under any written
agreement in effect from time to time, in favor of the Company.

(d) For purposes of this Agreement, the term “Change of Control” is defined as
(i) the direct or indirect sale or exchange by the stockholders of the Company
of all or substantially all of the stock of the Company; (ii) a merger or
consolidation in which the Company is a party and in which the stockholders of
the Company before such ownership change do not retain, directly or indirectly,
at a least majority of the beneficial interest in the voting stock of the
Company after such transaction; or (iii) an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets.

(e) Severance; Release.

(i) In the event of, and only upon, the termination of the employment of
Employee under this Agreement pursuant to: (A) Section 5(a)(v) and either
(x) Employee has not been offered post-Change of Control employment by the
Company or any successor entity; or (y) if offered post-Change of Control
employment by the Company or any successor entity, the position offered to
Employee would result in a material reduction in Employee’s duties, authority or
responsibilities as in effect immediately prior to such Change of Control; or
(B) Section 5(a)(vi), then the Employee shall be entitled to receive his Base
Salary and the amount of any Cash Bonus earned hereunder but unpaid through the
date of such termination, any benefits referred to in Section 4(a) in which
Employee has a vested right under the terms and conditions of the employee
benefit plan pursuant to which such benefits were granted (“Vested Benefits”),
and, in each case, subject to the provisions of this Section 5(e), severance in
an amount equal to Employee’s then current Base Salary for twelve (12) months
payable over 12 months as provided herein (the “Severance Payment”).
Notwithstanding anything to the contrary in this Agreement, Employee shall not
be entitled to the Severance Payment in the event that (i) the Company

 

4



--------------------------------------------------------------------------------

terminates the Employee’s employment without cause within 30 days of proceeding
to discontinue or wind up its operations or to liquidate its assets; or
(ii) Employee’s employment with the Company terminates within one year of the
Effective Date, in which case Employee shall be paid a severance equal to his
then current Base Salary for one (1) month, plus his Base Salary and Cash Bonus
earned but not yet paid through the date of termination, reimbursable expenses
incurred but not yet reimbursed through the date of termination and any Vested
Benefits.

(ii) In the event that Employee’s employment with the Company terminates under
any circumstance described in any of clauses (i), (ii), (iii) or (iv) of
Section 5(a), then the Company shall not be obligated to make any Severance
Payment to Employee or to provide any other severance, termination or similar
payments or compensation or benefits, regardless of any general or other policy,
plan or practice as to severance or employment termination in effect from time
to time, other than Base Salary and any Cash Bonus earned but unpaid through the
date of such termination and any Vested Benefits.

(iii) Except as noted below, any Severance Payment earned hereunder shall be
paid to Employee in equal installments from the date of termination through the
date that is twelve (12) months after such termination, in accordance with the
Company’s then current standard payroll policy, with payments commencing on the
first regular payroll date next following the date of termination (the
“Severance Commencement Date”); provided that the obligation to make any
Severance Payment is expressly conditioned upon the execution by Employee and
delivery to the Company of, and the effectiveness (after the expiration of any
and all revocation and cancellation periods and rights) of, such separation
agreement and general release from Employee, in such form as shall be required
by the Company, all prior to the Severance Commencement Date. In no event shall
any Severance Payment be payable unless and until such separation agreement and
general release becomes effective and all statutory rights to rescind, revoke or
terminate the same have expired unexercised, all prior to the Severance
Commencement Date.

(iv) Any Severance Payment earned hereunder shall be in lieu of any other claim
for compensation whether under this Agreement, or under any wage continuation
law or at common law or otherwise, or any and all claims to severance or similar
payments or benefits which Employee may otherwise have or make, except that
Employee may still seek unemployment insurance without any adverse consequence
hereunder. Without limiting any other rights or remedies which the Company may
have, the Company shall be under no obligation to make any Severance Payment,
and Employee shall immediately reimburse the Company in full for any and all
Severance Payment paid to Employee hereunder if Employee violates any of the
provisions of Section 7.

6. Deductions and Withholding. Employee agrees that the Company shall be
entitled to withhold from any and all payments required to be made to Employee
pursuant to this Agreement all federal, state, local and/or other taxes which it
determines are required to be withheld in accordance with applicable statutes
and/or regulations from time to time in effect.

7. Restrictive Covenants.

(a) For and in consideration of the rights of Employee under Sections 3, 4 and
5(e), the adequacy and sufficiency of which are hereby irrevocably acknowledged
by Employee, Employee agrees that Employee shall not, and shall not permit any
person or entity directly or indirectly controlled by Employee (alone or
together with others) (the “Employee Affiliates”) to, directly or indirectly
(including, without limitation, through ownership, management, operation or
control of any other person or entity, or participation in the ownership,
management, operation or control of any other person or entity, or by having

 

5



--------------------------------------------------------------------------------

any interest, as a stockholder, lender, investor, agent, consultant, employee,
partner or otherwise, in or with respect to any other person or entity) do any
of the following:

(i) during the period of Employee’s employment with the Company and for twelve
(12) months following the date of termination of Employee’s employment for any
reason (the “Restricted Period”), own, manage, operate, control, invest in,
participate in, provide consulting services to, or be involved or associated
with in any capacity, any person or entity that competes directly or indirectly
with the business conducted by the Company or proposed to be conducted by the
Company during the time the Employee was employed by the Company or during the
Restricted Period, within the geographical areas in which the Company is doing
business or proposes to do business at the time of Employee’s termination of
employment; provided that the foregoing shall not prohibit Employee and Employee
Affiliates from owning in the aggregate less than one percent (1%) of any class
of securities listed on a national securities exchange or traded publicly in the
over-the-counter market; Employee acknowledges that the Company conducts
business on a nationwide and international basis, that its sales and marketing
prospects are for expansion into national and international markets not
currently penetrated and that, therefore, the territorial and time limitations
set forth in this Section are reasonable and properly required for the adequate
protection of the business of the Company.

(ii) during the Restricted Period, (A) solicit, encourage or entice any client,
customer, vendor, licensee, licensor, consultant or supplier of or to the
Company to cease to do business with, or to reduce or modify the business such
person or entity has done with or intends to do with, or to end, reduce or
modify any relationship or proposed relationship of such person or entity with,
the Company, or (B) interfere with, disrupt or attempt to disrupt or otherwise
jeopardize any relationship of the Company with any client, customer, vendor,
licensee, licensor, consultant or supplier or any other person or entity with
whom the Company has a business relationship;

(iii) during the Restricted Period, encourage, entice or induce any person who
at the time of Employee’s termination of employment or at any time during the
eighteen (18) month period immediately preceding such termination is or was an
employee of, or a consultant to, the Company to leave the employ of, or to
terminate any such consulting arrangement with, the Company, or to become an
employee of, or consultant to, any other person or entity, or employ or retain
any such person; or

(iv) during the Restricted Period and at all times thereafter, disparage,
criticize or make statements which may be perceived as negative, detrimental or
injurious to the Company, or any of the management, owners, business, policies
or practices of the Company;

provided, that the Restricted Period and any additional periods thereafter under
this Section 7 shall be tolled and shall cease to run during the period of any
violation by Employee of any of Employee’s agreements and obligations under this
Section 7.

(b) Employee acknowledges and agrees that Employee’s employment by the Company
will necessarily involve Employee’s understanding of and access to trade secrets
and confidential or proprietary information and property, and personal
information pertaining to the business and affairs of the Company, and its
licensors, clients, customers, licensees, consultants and suppliers of or to any
of them, including, without limitation, data, databases, know-how, trade
secrets, marketing plans and opportunities, cost and pricing information,
strategies, forecasts, licensee and customer lists, reports and surveys,
concepts and ideas, computer software, systems and programs (including source
code and documentation), and techniques and technical information, whether
acquired by, or provided or made available to, Employee before, on or after the
date of this Agreement by reason of Employee being or having been an employee of

 

6



--------------------------------------------------------------------------------

the Company and Employee agrees to keep all such information confidential.
Employee and the Company have entered into that certain Nondisclosure,
Proprietary Information and Developments Agreement dated as of the date hereof
(the “Nondisclosure Agreement”) and attached hereto as Exhibit A, the terms and
conditions of which are incorporated by reference herein and made a part hereof.
The terms and provisions of this Agreement shall control and govern in respect
of any conflict between the terms of this Agreement and the Nondisclosure
Agreement.

(c) Employee represents that his employment with the Company will not violate or
conflict with any obligations to any previous employer or other party, including
without limitation, obligations relating to nondisclosure, proprietary
information, non-competition and non-solicitation.

(d) Because irreparable harm would be sustained by the Company in the event that
there is a breach by Employee of any of the terms, covenants and agreements set
forth in this Section 7, in addition to any other rights and remedies that the
Company may otherwise have, the Company shall be entitled to obtain specific
performance and/or injunctive relief against Employee from any court of
competent jurisdiction, without making a showing that monetary damages would be
inadequate and without the requirement of posting any bond or other security
whatsoever, in order to enforce or prevent any breach or threatened breach of
any of the terms, covenants and agreements set forth in this Section 7.

(e) Each of the obligations of Employee under this Section 7 shall survive the
termination of Employee’s employment by the Company for any reason whatsoever.

(f) Employee acknowledges that: (i) the enforcement of any of the restrictions
on Employee or any other provisions contained in this Section 7 (the
“Restrictive Covenants”) against Employee would not impose any undue burden upon
Employee; and (ii) none of the Restrictive Covenants are unreasonable as to
duration or scope. If notwithstanding the foregoing, any provision of this
Agreement would be held to be invalid, prohibited or unenforceable in any
jurisdiction for any reason (including, without limitation, any provision which
may be held unenforceable because of the scope, duration or area of its
applicability), unless narrowed by construction, such provision shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable (and the court making any such determination as to any provision
shall have the power to, and shall, modify such scope, duration or area or all
of them, and such provision shall then be applicable in such modified form in
such jurisdiction only). If, notwithstanding the foregoing, any provision of
this Agreement would be held to be invalid, prohibited or unenforceable in any
jurisdiction for any reason, such provision, as to such jurisdiction, shall be
ineffective to the extent of such invalidity, prohibition or unenforceability,
without invalidating the remaining provisions of this Agreement, or affecting
the validity or enforceability of such provision in any other jurisdiction.

(g) In the event that Employee’s employment with the Company is terminated for
any reason and Employee thereafter obtains employment or engagement by another
person or entity (a “Subsequent Employer”), Employee agrees to advise such
Subsequent Employer of Employee’s continuing obligations under this Agreement.
Without limiting the foregoing, Employee hereby consents to the Company
notifying any Subsequent Employer of any of Employee’s continuing obligations
under this Agreement.

8. No Conflicts. Employee represents and warrants that Employee is not party to
any agreement, contract or understanding, whether of employment, consultancy or
otherwise, in conflict with this Agreement or which would in any way restrict or
prohibit Employee from undertaking or performing services for the Company.
Employee hereby acknowledges that Employee has not foregone any other
opportunity, financial or otherwise, in connection with Employee’s execution and
delivery of this Agreement or Employee’s rendering of services to the Company.

 

7



--------------------------------------------------------------------------------

9. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given and effective:
(i) on the date of delivery, if delivered personally; (ii) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service; (iii) on the earlier of the fourth (4th) day after mailing or the date
of the return receipt acknowledgment, if mailed, by certified or registered
mail, return receipt requested, postage and fees prepaid; or (iv) on the date of
transmission (subject to written confirmation of receipt), if sent by facsimile
or e-mail .pdf to the other party hereto. Any such notice, if to Employee, shall
be sent to Employee’s address set forth on the signature page hereto or
Employee’s principal residence address then known to the Company, and, if to the
Company, shall be sent to the Company’s then-current principal executive office.
A copy of all notices sent by Employee to the Company pursuant to this Agreement
shall also be sent to Golenbock Eiseman Assor Bell & Peskoe LLP, 437 Madison
Avenue, New York, NY 10022, Attn: Valerie A. Price, Esq. Either party may change
the address to which notices, requests, demands and other communications
hereunder shall be sent by sending written notice of such change of address to
the other party in the manner hereinabove provided.

10. Assignability and Binding Effect. This Agreement shall inure to the benefit
of and shall be binding upon the heirs, executors, administrators, successors
and legal representatives of Employee, and shall inure to the benefit of and be
binding upon the Company and its successors and assigns, but the obligations of
Employee may not be delegated or assigned. Employee shall not be entitled to
assign, transfer, pledge, encumber, hypothecate or otherwise dispose of this
Agreement, or any of his rights hereunder, and any such attempted delegation or
disposition shall be null and void and without effect. It is hereby acknowledged
and agreed that the Company shall have the right to assign all or any part of
its rights in respect of the covenants and agreements set forth in Section 7 of
this Agreement to one or more direct or indirect acquirors of any of the assets
or business of, or control of, the Company, and that this Agreement and all of
the Company’s rights and obligations hereunder may be assigned or transferred by
the Company to and in such event may be assumed by any assignee of or successor
to the Company.

11. Waiver and Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of either party to this Agreement to comply with any
obligation, covenant, agreement or condition herein may be waived by the other
party hereto only by written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of a party, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver of compliance as set forth in this Section 11.

12. Entire Agreement; Amendments. This Agreement and the Nondisclosure Agreement
referenced herein sets forth the entire agreement and understanding of the
parties hereto relating to the subject matter hereof, and is expressly intended
to supersede any and all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof. With respect to the
subject matter hereof, no representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth. This Agreement shall not be altered, modified, amended or terminated
except by written instrument signed by each of the parties hereto

 

8



--------------------------------------------------------------------------------

13. Headings, Construction, Interpretation. The captions and section headings
contained in this Agreement are for convenience of reference only, do not form a
part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed followed by the
words “without limitation.” When used in this Agreement, words such as “herein”,
“hereinafter”, “hereof”, “hereto”, and “hereunder” shall refer to this Agreement
as a whole, unless the context clearly requires otherwise. The use of the words
“either” and “any” shall not be exclusive.

14. Code Section 409A. This Agreement shall be interpreted and administered to
the extent practicable in a manner consistent with the following statement of
intent: All benefits and compensation payable to Employee pursuant to this
Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation plan” or “deferral of compensation” under Code
Section 409A in accordance with one or more exemptions available under the
Treasury Regulations promulgated under Code Section 409A. To the extent that any
benefit or payment is or becomes subject to Code Section 409A, this Agreement is
intended to comply with the requirements of Code Section 409A as applicable to
such benefit or payment.

15. Governing Law; Venue. This Agreement and the legal relations among the
parties shall be governed by the internal laws of the State of New York, without
regard to principles of conflict of laws. Any litigation arising in connection
with or related to this Agreement or any of the subject hereof shall be tried
solely by and in the United States District Court for the Southern District of
New York, provided that if such litigation shall not be permitted to be tried by
such court then such litigation shall be held solely in the state courts of New
York sitting in New York City. Each party hereto irrevocably consents to and
confers personal jurisdiction on the United States District Court for the
Southern District of New York, or, if (but only if) the litigation in question
shall not be permitted to be tried by such court, on the state courts of New
York sitting in New York City, and expressly waives any objection to the venue
of such court, as the case may be and any argument that any case filed should be
transferred to a more convenient forum.

16. Mutual Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO THIS AGREEMENT, OR THE EMPLOYMENT OF EMPLOYEE, WHETHER SOUNDING
IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY HERETO AGREES THAT EITHER OF THEM
MAY FILE A COPY OF THIS AGREEMENT UNDER SEAL WITH THE COURT AS WRITTEN EVIDENCE
OF THE KNOWING, VOLUNTARY, AND BARGAINED AGREEMENT BETWEEN THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR CONTROVERSY
WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

17. Knowing and Voluntary Agreement. The parties to this Agreement acknowledge
and agree that each of them has had a full and fair opportunity to carefully
read and review the terms and provisions of this Agreement and consult with
their own attorney concerning the meaning and effect of this Agreement. By
executing this Agreement, each of the parties hereto represents, acknowledges,
and agrees that such party fully understands his or its right to discuss all
aspects of this Agreement with his or its own attorney, that to the extent he or
it wanted to talk to his or its attorney he or it has availed herself or itself
of that right, that he or it has carefully read and fully understands all the
provisions of this Agreement, and that he or it is knowingly and voluntarily
entering into this Agreement and signing it of his or its own free will.

 

9



--------------------------------------------------------------------------------

18. Interpretation. In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement. No provision of this Agreement shall be construed against either
party on the grounds that such party or its counsel drafted that provision.

19. Counterparts; Signatures. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All counterparts shall be construed together and shall constitute one
Agreement. This Agreement and any amendments hereto, to the extent signed and
delivered by means of a facsimile machine or electronic transmission, shall be
treated in all manner and respects as an original Agreement and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of either party
hereto the other party hereto shall re-execute original forms thereof and
deliver them to such requesting party. No party hereto shall raise the use of a
facsimile machine or electronic transmission to deliver a signature or the fact
that any signature was transmitted or communicated through the use of facsimile
machine or electronic transmission as a defense to the formation of a contract
and each such party forever waives any such defense.

[balance of page intentionally left blank; signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.

 

COMPANY: MELA SCIENCES, INC. By:  

/s/ Rose Crane

Name:   Rose Crane Title:   President and CEO

 

EMPLOYEE:

/s/ Robert W. Cook

Robert W. Cook Address:   119 Hunterdon Blvd.   Murray Hill, NJ 07974